                                                                                                                                                                                                    Page:        1
                                                   Case 9:15-bk-07727-FMD                      Doc 42        Filed 04/25/19             Page 1 of 11
                                                                                        FORM 1
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                     ASSET CASES
Case No:               15-07727                         FMD         Judge:        Caryl E. Delano                             Trustee Name:                      Luis E. Rivera II
Case Name:             Raul Scott Fails                                                                                       Date Filed (f) or Converted (c):   07/28/2015 (f)
                       Jean M Fails                                                                                           341(a) Meeting Date:               09/02/2015
For Period Ending:     03/31/2019                                                                                             Claims Bar Date:                   01/04/2016


                                    1                                            2                            3                            4                           5                            6

                         Asset Description                                     Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                               Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                         Exemptions,                                                                              Assets
                                                                                                       and Other Costs)

  1. 107 Broadmoor Lane, Rotonda West, Florida 33947                                 109,000.00                        0.00                                                       0.00                         FA
  2. 50% Interest In Property Located At W 348 S10675 Island Driv                    150,000.00                        0.00                                                       0.00                         FA
  3. 1/6 Interest In 142 Acres In Richland County, Wi                                 20,000.00                   20,000.00                                                 1,000.00                    109,000.00
  4. Cash                                                                                   50.00                      0.00                                                       0.00                         FA
  5. Checking Account With Suntrust Bank                                                    44.00                      0.00                                                       0.00                         FA
  6. Checking Account With Englewood Bank                                                  150.00                    37.50                                                      37.50                          FA
  7. Checking Account With Pyramax Bank                                                    100.00                    25.00                                                      25.00                          FA
  8. Checking Account With Suncoast Fcu                                                    100.00                    25.00                                                      25.00                          FA
  9. Savings Account With Suncoast Fcu                                                       5.00                      1.25                                                       1.25                         FA
 10. Love Seats, 2 Chairs, Lamps, Dining Room Table W Chairs, 4                        1,500.00                        0.00                                                 1,335.00                           FA
     T
 11. Misc Books, Pictures, Cds And Dvds                                                     10.00                      0.00                                                       0.00                         FA
 12. Clothing                                                                               50.00                      0.00                                                       0.00                         FA
 13. Costume Jewelry And Wedding Rings                                                     100.00                      0.00                                                       0.00                         FA
 14. 2 Sets Of Golf Clubs And Bags And Misc. Fishing Tackle                                 50.00                      0.00                                                    660.00                          FA
 15. Whole Life Insurance Policy With State Farm                                           500.00                      0.00                                                       0.00                         FA
 16. Whole Life Insurance Policy With American Family                                  1,000.00                        0.00                                                       0.00                         FA
 17. Term Life Insurance At Work                                                             0.00                      0.00                                                       0.00                         FA
 18. 401 (K) With Principal Financial Group                                            6,752.76                        0.00                                                       0.00                         FA
 19. 401(K) With Eaton Corp.                                                          87,852.27                        0.00                                                       0.00                         FA
 20. Father's Estate                                                                         0.00                      0.00                                                       0.00                         FA
 21. 2004 Buick Rainier W/126,000 Miles (Kbb.Com Fair                                  2,759.00                     759.00                                                     759.00                          FA
     Condition)
 22. 2015 Tax Refund (u)                                                                     0.00                 Unknown                                                      171.00                    Unknown
INT. Post-Petition Interest Deposits (u)                                              Unknown                          N/A                                                        0.00                   Unknown
                                                                                                                                                                                          Page:        2
                                                     Case 9:15-bk-07727-FMD                    Doc 42         Filed 04/25/19             Page 2 of 11
                                                                                                                                                                       Gross Value of Remaining Assets
TOTALS (Excluding Unknown Values)                                                   $380,023.03                  $20,847.75                                       $4,013.75                $109,000.00
                                                                                                                                                                       (Total Dollar Amount in Column 6)


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Emails to/from Realtor regarding status of listing. Jan. 31, 2019 (LR)

Email to Realtor regarding status of listing. Jan. 21, 2019 (LR)

Reduced listing price to $459,000.00. Dec. 16, 2018 (LR)

Rev'd offer to purchase; Counter. Email to S. Wistozkey, Esq. regarding offer. Nov. 20, 2018 (LR)

E-mail to Realtor to confirming listing is live. Oct. 5, 2018 (LR)

E-mailed signed listing agreement to Andrew Schultz. Sept. 26, 2018 (LR)

Recd Order Approving Application to Employ Andrew Schultz; Prepare and file Proof of Service 9/17/2018 - Anne Migliore

Filed Application to Employ Whitetail Properties as Realtor. Submitted proposed order. Sept. 10, 2018 (LR)

E-mail to Proposed Realtor enclosing draft employment application. Aug. 30, 2018 (LR)

TC with Realtors at Whitetail Properties and UC Hunting Properties regarding potential listing. Aug. 9, 2018 (LR)

Rev'd correspondence from S. Wisotzkey regarding form of letter agreement; Preparation of response. JUly 2, 2018 (LR)

Correspondence to S. Wisotzkey regarding proposed release of lien. June 11, 2018 (LR)

Follow up e-mail to Rick Kolbriger. Dec. 18, 2017 (LR)

E-mail to Rick Kolbriger. Dec. 7, 2017 (LR)

Telephone conference with S. Wisotzkey, Esq. regarding appraisal of property. Dec. 4, 2017 (LR)

Telephone conference with Rick Kolbriger. Revise Agreement. July 24, 2017 (LR)

Telephone conference with Rick Kolbriger regarding offer to purchase estate's interest in Richland County, WI property.
March 27, 2017 (LR)

Telephone conference with Rick Kolbriger regarding potential sale of Richland County, WI property. Jan. 20, 2017 (LR)

Recd Order Approving Application of Trustee to Employ Counsel 1/6/2017; Filed Proof of Service 1/9/2017 - Anne Migliore

Filed Application to Employ HFSH & submitted proposed order. E-mail to S. Wisotzkey, Esq. requesting copy of vesting deeds. Correspondence to counsel for Mr. & Mrs.
Kreuter regarding sale of Richland County, WI property. Jan. 6, 2017 (LR)

Order Granting Motion for Approval of Stipulation for Repurchase entered 04/21/16; filed Proof of Service. April 25, 2016 (RH)

Submitted proposed Order Granting Motion for Approval of Stipulation. April 19, 2016 (RH)

Filed Withdrawal of Notice of Abandonment. Correspondence to Jessie Leopard requesting referral to Realtor in Richland County, WI. April 11, 2016 (LR)

Filed Motion Approve Stip for Repurchase of Non-Exempt Assets, in addition to, Notice of Abandonment of Property of the Estate. March 25, 2016 (JP)
                                                                                                                                                                                 Page:   3
                                                Case
Correspondence to Debtor's Counsel enclosing revised     9:15-bk-07727-FMD
                                                     Stipulation                         DocAssets.
                                                                 for Repurchase of Non-Exempt 42 Requested
                                                                                                    Filed 04/25/19        Page
                                                                                                           copy of 2015 tax return. 3Mar.
                                                                                                                                      of 17,
                                                                                                                                          112106 (LR)
Correspondence to Debtor's Counsel enclosing proposed Stipulation for Repurchase of Non-Exempt Assets. March 9, 2016 (JP)

Mailed 2015 tax intercept letter to IRS. Dec. 31, 2015 (JP)

Rec'd offer for 1/6 interests in vacant land. Dec. 30, 2015 (LR)

Order Granting in Part and Denying in Part Motion For Relief From Stay and Abandonment filed by Mark S. Kapsos and Cancelling Hearing Scheduled for October 29, 2015
entered 10/8/15. Oct. 13, 2015 (LR)

Filed Notice of Assets. Preliminary Hearing Order on Motion for Relief from Stay filed by Creditor, Mark S. Kapsos, entered 9/25/15. Hearing scheduled for 10/29/2015 at 09:30
AM at Ft. Myers, FL. Oct. 2, 2015 (LR)

Filed Objection to Motion for Relief from Stay, Motion to Compel Abandonment. Sept. 24, 2015 (LR)

Order Approving Application to Employ Read and Kelley Estate Services, LLC as Appraiser entered 09/10/15; filed Proof of Service. September 11, 2015 (RH)

Filed Application to Employ an Appraiser; submitted proposed Order approving same. September 9, 2015 (RH)

E-mailed initial 341 doc request to counsel. - Jodi Payne 8/24/2015
                                                                                                                                                 Page:   4
                                                      Case 9:15-bk-07727-FMD                    Doc 42        Filed 04/25/19      Page 4 of 11
RE PROP #            10     --   BEDROOM ONE:
                                 1. Two folding television trays - $10.00
                                 2. Vacuum - $15.00
                                 3. Lamp - $6.00

                                 BEDROOM TWO:
                                 1. Vintage dresser (damaged) with mirror and headboard - $100.00
                                 2. Mattress and box springs - $0.00
                                 3. Lamp - $10.00
                                 4. Samsung television - $150.00

                                 DEN / KITCHEN:
                                 1. Computer and printer belong to Boca Boats *
                                 1. One television tray - $5.00
                                 2. Folding table - $5.00
                                 3. Desk chair - $8.00
                                 4. Kenmore dishwasher - $40.00
                                 5. Hotpoint flat top range - $170.00
                                 6. Panasonic microwave - $15.00
                                 7. Samsung side-by-side refrigerator - $400.00
                                 8. Assorted dishes, pots, pans, utensils, glasses, miscellaneous kitchenware and small
                                 appliances - $35.00

                                 FORMAL LIVING ROOM:
                                 1. Dated table, 6 chairs and server - $200.00
                                 2. Two taupe recliners, 3 years old - $100.00
                                 3. Action end loveseat - $300.00
                                 4. Lamp - $10.00
                                 5. Philips television, older - 150.00

                                 MASTER BEDROOM:
                                 1. Double bed, 2 night stands, and dresser - $450.00
                                 2. Emerson television - $65.00

                                 PORCH:
                                 1. Samsung television - $50.00
                                 2. LG DVD player - $6.00
                                 3. Grill - $15.00
                                 4. Four person hot tub with cover - $400.00
                                 5. Umbrella on stand - $20.00
                                 6. Table and 6 PVC chairs - $100.00

RE PROP #            14     --   GARAGE:
                                 1. Admiral dryer - $125.00
                                 2. GE washer - $100.00
                                 3. Haier freezer - $50.00
                                 4. Ten rods and reels - $200.00
                                 5. File cabinet - $25.00
                                 6. Ladder - $20.00
                                 7. Echo string trimmer - $40.00
                                 8. Two sets of golf clubs - $150.00

Initial Projected Date of Final Report (TFR): 08/31/2017               Current Projected Date of Final Report (TFR): 08/31/2018

Trustee Signature:        /s/ Luis E. Rivera II      Date: 04/25/2019
                                                                                         Page:   5

Luis E. Rivera II
                       Case 9:15-bk-07727-FMD   Doc 42   Filed 04/25/19   Page 5 of 11
P.O. Box 1026
Fort Myers, FL 33902
(239) 254-8466
Trustee.Rivera@gray-robinson.com
                                                                                                                                                                                                  Page:           1
                                                   Case 9:15-bk-07727-FMD              Doc  422 Filed 04/25/19 Page
                                                                                         FORM                                                    6 of 11
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 15-07727                                                                                            Trustee Name: Luis E. Rivera II
      Case Name: Raul Scott Fails                                                                                         Bank Name: Union Bank
                   Jean M Fails                                                                                  Account Number/CD#: XXXXXX8053
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX0285                                                                             Blanket Bond (per case limit): $24,397,000.00
For Period Ending: 03/31/2019                                                                            Separate Bond (if applicable):


       1                2                            3                                              4                                                     5                    6                     7

Transaction Date    Check or               Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/16/16            22         United States Treasury                   Surrender of 2015 Tax Refund                           1224-000                    $171.00                                    $171.00

   03/25/16                       Raul Scott Fails                         Repurchase Non-Exempt                                                           $2,842.75                                  $3,013.75
                                  107 BROADMOOR LANE                       Assets
                                  ROTONDA WEST, FL 33947
                                                                           Gross Receipts                            $2,842.75

                        6                                                  Checking Account With                       $37.50     1129-000
                                                                           Englewood Bank
                        7                                                  Checking Account With                       $25.00     1129-000
                                                                           Pyramax Bank
                        8                                                  Checking Account With                       $25.00     1129-000
                                                                           Suncoast Fcu
                        9                                                  Savings Account With                         $1.25     1129-000
                                                                           Suncoast Fcu
                       10                                                  Love Seats, 2 Chairs, Lamps,              $1,335.00    1129-000
                                                                           Dining Room Table W Chairs, 4
                                                                           T
                       14                                                  2 Sets Of Golf Clubs And Bags              $660.00     1129-000
                                                                           And Misc. Fishing Tackle
                       21                                                  2004 Buick Rainier W/126,000               $759.00     1129-000
                                                                           Miles (Kbb.Com Fair Condition)
   05/25/16                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,998.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   06/27/16                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,983.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   07/25/16                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,968.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   08/25/16                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,953.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   09/26/16                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,938.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)

                                                                                  Page Subtotals:                                                          $3,013.75                $75.00
                                                                                                                                                                                                  Page:           2
                                                   Case 9:15-bk-07727-FMD              Doc  422 Filed 04/25/19 Page
                                                                                         FORM                                                   7 of 11
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 15-07727                                                                                            Trustee Name: Luis E. Rivera II
      Case Name: Raul Scott Fails                                                                                         Bank Name: Union Bank
                   Jean M Fails                                                                                  Account Number/CD#: XXXXXX8053
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX0285                                                                             Blanket Bond (per case limit): $24,397,000.00
For Period Ending: 03/31/2019                                                                            Separate Bond (if applicable):


       1                2                            3                                              4                                                     5                    6                     7

Transaction Date    Check or               Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                             ($)
   10/25/16                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,923.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   11/25/16                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,908.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   12/27/16                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,893.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   01/25/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,878.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   02/27/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,863.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   03/27/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,848.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   04/25/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,833.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   05/25/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,818.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   06/26/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,803.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   07/25/17                       Union Bank                               Bank Service Fee under 11                             2600-000                                           $15.00            $2,788.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   08/16/17             3         James R. Kreuter DBA Midwest             Liquidation of Asset 3 1/6                            1210-000                     $500.00                                 $3,288.75
                                  Properties Management                    Interst in 142 Acres in Richland
                                  2272 S 67th St                           County, WI
                                  West Allis, WI 53219-2007
   08/16/17             3         Janiszewski, Karen                       Liquidation of Asset 3 1/6                            1110-000                     $500.00                                 $3,788.75
                                  34048 Delafield Rd.                      Interst in 142 Acres in Richland
                                  Oconomowoc, WI 53066                     County, WI


                                                                                  Page Subtotals:                                                          $1,000.00               $150.00
                                                                                                                                                                                                  Page:           3
                                                   Case 9:15-bk-07727-FMD              Doc  422 Filed 04/25/19 Page
                                                                                         FORM                                                    8 of 11
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 15-07727                                                                                             Trustee Name: Luis E. Rivera II
      Case Name: Raul Scott Fails                                                                                          Bank Name: Union Bank
                   Jean M Fails                                                                                   Account Number/CD#: XXXXXX8053
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0285                                                                              Blanket Bond (per case limit): $24,397,000.00
For Period Ending: 03/31/2019                                                                             Separate Bond (if applicable):


       1                2                            3                                               4                                                     5                   6                     7

Transaction Date    Check or               Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   08/25/17                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,773.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   09/25/17                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,758.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   10/25/17                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,743.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   11/27/17                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,728.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   12/26/17                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,713.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   01/25/18                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $3,698.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   02/09/18           30001       Karen Janiszewski                        Refund Deposit for liquidation                         8500-002                                         $500.00            $3,198.75
                                  34048 Delafield Rd.                      of Asset 3 (1/6 Interest in 142
                                  Oconomowoc, WI 53066                     Acres)
   02/09/18           30002       James R. Kreuter DBA Midwest             Refund Deposit for liquidation                         8500-002                                         $500.00            $2,698.75
                                  Properties Management                    of Asset 3 (1/6 Interest in 142
                                  2272 S 67th St.                          Acres)
                                  West Allis, WI 53219-2007
   02/26/18                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,683.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   03/26/18                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,668.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   04/25/18                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,653.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)
   05/25/18                       Union Bank                               Bank Service Fee under 11                              2600-000                                          $15.00            $2,638.75
                                                                           U.S.C. § 330(a)(1)(B), 503(b)
                                                                           (1), and 507(a)(2)


                                                                                  Page Subtotals:                                                               $0.00           $1,150.00
                                                                                                                                                                                                Page:           4
                                                  Case 9:15-bk-07727-FMD              Doc  422 Filed 04/25/19 Page
                                                                                        FORM                                                   9 of 11
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 15-07727                                                                                           Trustee Name: Luis E. Rivera II
      Case Name: Raul Scott Fails                                                                                        Bank Name: Union Bank
                   Jean M Fails                                                                                 Account Number/CD#: XXXXXX8053
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX0285                                                                            Blanket Bond (per case limit): $24,397,000.00
For Period Ending: 03/31/2019                                                                           Separate Bond (if applicable):


       1                2                           3                                              4                                                     5                   6                     7

Transaction Date    Check or              Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
   06/25/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,623.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   07/25/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,608.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   08/27/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,593.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   09/25/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,578.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   10/25/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,563.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   11/26/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,548.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   12/26/18                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,533.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   01/25/19                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,518.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   02/25/19                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,503.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)
   03/25/19                       Union Bank                              Bank Service Fee under 11                             2600-000                                          $15.00            $2,488.75
                                                                          U.S.C. § 330(a)(1)(B), 503(b)
                                                                          (1), and 507(a)(2)


                                                                                                           COLUMN TOTALS                                  $4,013.75           $1,525.00
                                                                                                                Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                           Subtotal                                       $4,013.75           $1,525.00
                                                                                                                Less: Payments to Debtors                     $0.00                $0.00


                                                                                 Page Subtotals:                                                              $0.00              $150.00
                                                                                          Page:   5
Case 9:15-bk-07727-FMD     Doc 42   Filed
                                    Net   04/25/19   Page 10 of 11$4,013.75   $1,525.00




                  Page Subtotals:                                     $0.00      $0.00
                                                                                                                                                                        Page:     6
                                             Case 9:15-bk-07727-FMD                   Doc 42   Filed 04/25/19   Page 11 of 11


                                                                                                   TOTAL OF ALL ACCOUNTS
                                                                                                                                                    NET             ACCOUNT
                                                                                                                 NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                                     XXXXXX8053 - Checking                                              $4,013.75              $1,525.00             $2,488.75
                                                                                                                        $4,013.75              $1,525.00             $2,488.75

                                                                                                                (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                        transfers)            to debtors)
                                                     Total Allocation Receipts:                        $0.00
                                                     Total Net Deposits:                            $4,013.75
                                                     Total Gross Receipts:                          $4,013.75



Trustee Signature:   /s/ Luis E. Rivera II   Date: 04/25/2019

                     Luis E. Rivera II
                     P.O. Box 1026
                     Fort Myers, FL 33902
                     (239) 254-8466
                     Trustee.Rivera@gray-robinson.com




                                                                             Page Subtotals:                                           $0.00                $0.00
